DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 16, 18, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0179484) in view of MATSUYAMA et al. (US 2019/0260018); claim 25 evidenced by ERICKSON (US 2013/0263525).
Regarding claim 15,
	PARK teaches a cathode active material with a core-shell structure abstract and [0040]. The core is a lithium oxide compound that includes Ni and another metal (M4) such as Co and Mn [0078]-[0079]. The specific formula is:

    PNG
    media_image1.png
    36
    447
    media_image1.png
    Greyscale

	The prior art formula ratio of b1:c1 is at least 50% (at least 15 mol%) [0079] and a1 can be 0.8-1 which is the same as applicant’s formula where x is 0-0.2.
	The coating material in PARK includes a lithium metal oxide [0048]-[0050]:

    PNG
    media_image2.png
    40
    474
    media_image2.png
    Greyscale

	The M can be at least one of Li and Al [0051] in addition to other transition metals. Accordingly, the coating material can be lithium aluminum oxide which falls [0145]-[0146] The coating layer around the core particles can be continuous [0075] which suggests that 100% of particles are 100% coated as depicted in Fig. 1 (at least 80% of particles at least 75% coated). 
	PARK teaches heating the oxide material as part of the process but does not teach making the core-shell particles by heating in a rotary kiln or pendulum kiln at the claimed temperature. However, MATSUYAMA teaches that when making positive electrode active material with a core shell structure abstract, the calcination of particles can occur in a rotary kiln [0114]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the rotary furnace of MATSUYAMA as a simple substitution of furnaces use to heat treat core-shell particles of cathode active material.
Regarding claim 16,
	PARK teaches the formula:

    PNG
    media_image1.png
    36
    447
    media_image1.png
    Greyscale

	Where M4 can be at least one of Co and Mn. By substituting the defined subscripts [0078]-[0079], the formulas include for example Ni0.6Co0.2Mn0.2. The M4 can further include Al, so the Co and Mn content can be decreased to allow for Al to be added.
Regarding claim 18,
	PARK teaches heat treating the cathode active material for about 5 hours (300 minutes) [0142] and [0146]. The reference does not expressly teach heat treatment for 
Regarding claim 23,
	PARK teaches heat treatment in an oxygen atmosphere [0142] which is distinguished from ambient air [0140]. The oxygen atmosphere can be considered to be higher oxygen content that air (18%) which overlaps the claimed range of 20 vol% and considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 24,
	PARK teaches that the mixing step can include a precursor in water [0141]. The mixture is then dried at 100°C [0142] before heat treatment at 700°C.
Regarding claim 25,
	MATSUYAMA teaches a rotary kiln but does not teach if it is counter-current flow or co-current flow. However, rotary kilns can only be counter-current or co-current, both of which are already known in the art according to LIU. Specifically, ERICKSON teaches that rotary kilns are often counter-current [0003]. Accordingly, at the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to use either a counter-current and a co-current rotary kilns.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0179484) in view of MATSUYAMA et al. (US 2019/0260018) further in view of DU et al. (US 2019/0044135).
Regarding claim 17,
	The preparation in example 2 is solventless [0144]-[0146]. The PARK reference does not expressly teach what kind of mixer is used. However, some kind of mixer must be used and one of ordinary skill would look to the art for a particle mixer. DU teaches that when mixing particles for positive electrode active material a high speed mixer can be used [0050]. At the time of filing the invention it would have been prima facie obvious to use a high speed mixer as a combination of known prior art methods to obtain predictable results (a mixture of cathode active material particles).
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0179484) in view of MATSUYAMA et al. (US 2019/0260018) further in view of LIU et al. “Slumping-rolling transition of granular solids in rotary kilns”.
Regarding claim 19,
	The references teach heat treatment in a rotary kiln but do not teach the heat treatment as indirect heating. However, as described in LIU, a rotary kiln provides heat transfer by contacting a hot flowing gas with particles that form a bed on the side of the cylindrical wall page 1 left column. The heat source coming from a preheated gas that is flowed through the cylinder is considered an indirect heating (i.e. heating from flue gas). At the time of filing the invention it would have been prima facie obvious to one of 
Regarding claim 22,
	The Froude number according to the specification is the ratio of centrifugal force and gravitational force. LIU teaches that the Froude number is used as a factor in determining the angle at which the solid bed of particles climbs the wall of the cylinder and therefore determines contact area and heating between the particles and heated gas abstract. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the Froude number of the rotary kiln as an optimizable parameter to obtain a desired surface area for heating, MPEP 2144.05.II.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0179484) in view of MATSUYAMA et al. (US 2019/0260018) further in view of TAKAHASHI et al. (US 2016/0141599).
Regarding claim 20,
	The references teach using a rotary kiln but do not teach including a “knocker”. A knocker is used to knock the side of the rotary kiln to send vibrations that free particles that are caked to the cylindrical wall. TAKAHASHI teaches that when using a rotary kiln various types of knockers can send vibrations through the rotary kiln Table 5. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include a knocker with the rotary kiln to prevent build-up of particles on the sidewalls.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0179484) in view of MATSUYAMA et al. (US 2019/0260018) further in view of SIU et al. (US 2015/0183644).
Regarding claim 21,
	The references teach using a rotary kiln but does not teach using internals with the rotary kiln. However, SIU teaches the use of baffles to lift the particles from the cylindrical wall [0036]. Lifting the particles increasing contact area with the heated gas and therefore increases heat transfer. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include baffles when using a rotary kiln to increase mixing and heat transfer of the particles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GARELLA et al. (US 2017/0253494) teaches that a pendulum kiln is an equivalent substitute for a rotary kiln [0046].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712